Exhibit 10.4

 

 



Anika Therapeutics, Inc.

 

Executive Retention Agreement

 

Anika Therapeutics, Inc., a Massachusetts corporation (the “Company”), and
Edward S. Ahn (the “Executive”) enter into this Executive Retention Agreement
(the “Agreement”) dated as of April 9, 2019 (the “Effective Date”).

 

Whereas, the Company desires to provide and the Executive desires to accept the
severance protections provided herein in the event of the Executive’s
involuntary or constructive termination, including in connection with a change
in control of the Company.

 

Now, Therefore, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:

 

1.            Key Definitions. As used herein, the following terms shall have
the following respective meanings:

 

(a)          “Cause” shall be defined as that term is defined in the Executive’s
offer letter, employment agreement, or other similar agreement; or if there is
no such definition, “Cause” means, as determined by the Company in its sole
discretion, any of the following:

 

(i)            substantial and continuing neglect or inattention to the
Executive’s duties;

 

(ii)           willful misconduct or gross negligence in connection with the
performance of such duties;

 

(iii)           the commission of an act of embezzlement, fraud, or deliberate
disregard of the rules or policies of the Company, which results in economic
loss, damage, or injury to the Company;

 

(iv)          the unauthorized disclosure of any trade secret or confidential
information of the Company or any third party who has a business relationship
with the Company or the violation of any non-competition obligation to the
Company;

 

(v)           the commission of an act that induces any customer or prospective
customer of the Company to break a contract with the Company or to decline to do
business with the Company;

 

(vi)          the commission of an act that induces any investor or prospective
investor in any investment entity affiliated with or managed by the Company to
break a contract with such investment entity or to decline to invest in such
investment entity;

 

(vii)         the conviction of a felony involving any financial impropriety or
which would materially interfere with the performance of services or otherwise
be injurious to the Company; or

 

(viii)        the failure to perform in a material respect the Executive’s
services or duties without proper cause.

 



 1  

 





 

(b)          “Change in Control” shall mean any of the following:

 

(i)             any “person,” as such term is used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, as amended (the “Act”) (other than the
Company, any of its subsidiaries, or any trustee, fiduciary or other person or
entity holding securities under any employee benefit plan or trust of the
Company or any of its subsidiaries), together with all “affiliates” and
“associates” (as such terms are defined in Rule 12b-2 under the Act) of such
person, shall become the “beneficial owner” (as such term is defined in Rule
13d-3 under the Act), directly or indirectly, of securities of the Company
representing more than 50 percent of the combined voting power of the Company’s
then outstanding securities having the right to vote in an election of the Board
(“Voting Securities”) (in such case other than as a result of an acquisition of
securities directly from the Company); or

 

(ii)           the date a majority of the members of the Board is replaced
during the longer of (a) any 12-month period or (b) the period covering two
consecutive annual meetings of the Company’s stockholders, in either case by
directors whose appointment or election is not endorsed by a majority of the
members of the Board before the date of the appointment or election (other than
an endorsement that occurs as a result of an actual or threatened election
contest with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consent by or on behalf of a person other
than the Board); or

 

(iii)          the consummation of (A) any consolidation or merger of the
Company where the stockholders of the Company, immediately prior to the
consolidation or merger, would not, immediately after the consolidation or
merger, beneficially own (as such term is defined in Rule 13d-3 under the Act),
directly or indirectly, shares representing in the aggregate more than 50
percent of the voting shares of the Company issuing cash or securities in the
consolidation or merger (or of its ultimate parent corporation, if any), or (B)
any sale or other transfer (in one transaction or a series of transactions
contemplated or arranged by any party as a single plan) of all or substantially
all of the assets of the Company.

 

Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred for purposes of the foregoing clause (i) solely as the result of an
acquisition of securities by the Company which, by reducing the number of shares
of Voting Securities outstanding, increases the proportionate number of Voting
Securities beneficially owned by any person to more than 50 percent of the
combined voting power of all of the then outstanding Voting Securities;
provided, however, that if any person referred to in this sentence shall
thereafter become the beneficial owner of any additional shares of Voting
Securities (other than pursuant to a stock split, stock dividend, or similar
transaction or as a result of an acquisition of securities directly from the
Company) and immediately thereafter beneficially owns more than 50 percent of
the combined voting power of all of the then outstanding Voting Securities, then
a “Change in Control” shall be deemed to have occurred for purposes of the
foregoing clause (i).

 

(c)           “Disability” means inability to perform the essential functions of
the Executive’s then existing position or positions under this Agreement with or
without reasonable accommodation for a period of 180 days (which need not be
consecutive) in any 12-month period.

 

(d)           “Good Reason” shall mean that the Executive has complied with the
Good Reason Process (hereinafter defined) following the occurrence of any of the
following events: (i) a material diminution in the Executive’s responsibilities,
authority or duties; (ii) a material diminution in the Executive’s annual base
salary except for across-the-board salary reductions based on the Company’s
financial performance similarly affecting all or substantially all senior
management employees of the Company; (iii) a material change in the geographic
location at which the Executive provides services to the Company, which is a
relocation of more than 75 miles from the Company’s Bedford, Massachusetts
headquarters; or (iv) the material breach of this Agreement by the Company.

 



 2  

 





 

(e)           “Good Reason Process” shall mean that (i) the Executive reasonably
determines in good faith that a “Good Reason” condition has occurred; (ii) the
Executive notifies the Company in writing of the occurrence of the Good Reason
condition within 60 days of the occurrence of such condition; (iii) the
Executive cooperates in good faith with the Company’s efforts, for a period not
less than 30 days following such notice (the “Cure Period”), to remedy the
condition; (iv) notwithstanding such efforts, the Good Reason condition
continues to exist; and (v) the Executive terminates his employment within 60
days after the end of the Cure Period. If the Company cures the Good Reason
condition during the Cure Period, Good Reason shall be deemed not to have
occurred.

 

(f)            “Qualifying Termination” shall mean (i) a termination of the
Executive’s employment by the Company without Cause within 3 months prior to or
12 months after a Change in Control, or (ii) a termination of the Executive’s
employment by the Executive for Good Reason within 12 months after a Change in
Control.

 

2.            Term of Agreement. This Agreement shall take effect upon the
Effective Date and shall expire upon the first to occur of (a) the expiration of
the Term (as defined below) if a Change in Control has not occurred during the
Term, (b) the date 12 months after the Change in Control Date, if the Executive
is still employed by the Company as of such later date, or (c) the fulfillment
by the Company of all of its obligations under Sections 4 and 5 if the
Executive’s employment with the Company terminates during the Term or within
12 months following the Change in Control Date. “Term” shall mean the period
commencing as of the Effective Date and continuing in effect through December
31, 2019; provided, however, that commencing on January 1, 2020 and each January
1 thereafter, the Term shall be automatically extended for one additional year
unless, not later than 90 days prior to the scheduled expiration of the Term (or
any extension thereof), the Company shall have given the Executive written
notice that the Term will not be extended.

 

3.            Date of Termination.

 

(a)           Termination by Company for Cause. The Company may terminate the
Executive’s employment for Cause at any time, subject to any applicable notice
or cure requirement related to the specific event triggering Cause.

 

(b)           Termination Without Cause. Any termination by the Company of the
Executive’s employment that does not constitute a termination for Cause or a
termination due to the death or Disability of the Executive shall be deemed a
termination without Cause.

 

(c)           Termination by Executive for Good Reason. In order to terminate
employment for Good Reason, the Executive must comply with the Good Reason
Process.

 

(d)           Notice of Termination. Except for termination due to the
Executive’s death, any termination of the Executive’s employment by the Company
or any such termination by the Executive shall be communicated by written Notice
of Termination to the other party hereto. For purposes of this Agreement, a
“Notice of Termination” shall mean a notice that indicated the specific
termination provision in this Agreement relied upon.

 



 3  

 





 

(e)           Date of Termination. “Date of Termination” shall mean: (i) if the
Executive’s employment is terminated by the Company without Cause, the date
specified in the Notice of Termination (not earlier than the date the Notice of
Termination is given); (ii) if the Executive’s employment is terminated by the
Executive without Good Reason, the date specified in the Notice of Termination
(not earlier than the date the Notice of Termination is given); and (iii) if the
Executive’s employment is terminated by the Executive for Good Reason, the date
on which a Notice of Termination is given after the end of the Cure
Period. Notwithstanding the foregoing, in the event that the Executive gives a
Notice of Termination to the Company, the Company may unilaterally accelerate
the Date of Termination and such acceleration shall not result in a termination
by the Company for purposes of this Agreement.

 

4.            Compensation Upon Termination.

 

(a)           Termination Generally. If the Executive’s employment with the
Company is terminated for any reason during the Term, the Company shall pay or
provide to the Executive (or to his authorized representative or estate) any
earned but unpaid base salary, incentive compensation earned but not yet paid,
unpaid expense reimbursements, accrued but unused vacation and any vested
benefits the Executive may have under any employee benefit plan of the Company
(the “Accrued Benefit”) within 30 days of the Executive’s Date of Termination.

 

(b)           Termination by Company Without Cause. If the Executive’s
employment is terminated by the Company without Cause, then the Company shall,
through the Date of Termination, pay the Executive his Accrued Benefit. If the
Executive signs a general release of claims in a form and manner satisfactory to
the Company (the “Release”) within 45 days of the receipt of the Release (which
shall be provided no later than within two business days after the Date of
Termination) and does not revoke such Release during the seven-day revocation
period,

 

(i)            the Company shall pay the Executive an amount (the “Severance
Amount”) equal to the Executive’s annual base salary for the fiscal year in
which the Date of Termination occurs. The Severance Amount shall be paid out in
substantially equal installments in accordance with the Company’s payroll
practice over 12 months, beginning within 60 days after the Date of Termination;
provided, however, that if the 60-day period begins in one calendar year and
ends in a second calendar year, the Severance Amount commence to be paid in the
second calendar year. Solely for purposes of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), each installment payment is
considered a separate payment. Notwithstanding the foregoing, if the Executive
breaches any of the obligations contained in Section 7 of this Agreement, all
payments of the Severance Amount shall immediately cease; and

 

(ii)           subject to the Executive’s copayment of premium amounts at the
active employees’ rate, the Executive may continue to participate in the
Company’s group health, dental and vision program for 12 months; provided,
however, that the continuation of health benefits under this Section shall
reduce and count against the Executive’s rights under the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended (“COBRA”); provided, however, that
if the Company determines necessary to avoid any adverse tax or other
consequences for the Executive or the Company, the Company may instead pay to
the Executive on a monthly basis during the period covered by this Section
4(b)(ii) an amount equal to the difference between the applicable COBRA premium
and the applicable active employees’ rate for the coverage.

 



 4  

 





 

5.             Change in Control. The provisions of this Section set forth
certain terms of an agreement reached between the Executive and the Company
regarding the Executive’s rights and obligations upon the occurrence of a Change
in Control of the Company. These provisions are intended to assure and encourage
in advance the Executive’s continued attention and dedication to his assigned
duties and his objectivity during the pendency and after the occurrence of any
such event. These provisions shall apply in lieu of, and expressly supersede,
the provisions of Section 4(b) regarding severance pay and benefits upon a
termination of employment, if such termination of employment occurs within 3
months prior to or 12 months after the occurrence of the first event
constituting a Change in Control, provided that such first event occurs during
the Term. These provisions shall terminate and be of no further force or effect
beginning 12 months after the occurrence of a Change in Control, in which case
the provisions of Section 4(b) shall once again become applicable.

 

(a)           Change in Control Benefits.

 

(i)            If the Executive incurs a Qualifying Termination, then:

 

(A)              Subject to the signing of the Release by the Executive within
45 days of the receipt of the Release (which shall be provided no later than two
business days after the Date of Termination) and not revoking the Release during
the seven-day revocation period, the Company shall pay the Executive a lump sum
in cash in an amount (the “Change in Control Severance Amount”) equal to the sum
of (I) the Executive’s current annual base salary (or the Executive’s annual
base salary in effect immediately prior to the Change in Control, if higher)
plus (II) the Executive’s target annual bonus for the current fiscal year (or if
higher, the target annual bonus for the fiscal year immediately prior to the
Change in Control). The Change in Control Severance Amount shall be paid to the
Executive by the 60th day after the later of the date of the Change in Control
and the Date of Termination; provided, however, that (x) if the Date of
Termination occurs during the three-month period before the Change in Control,
the payment under this Section 5(a)(i)(A) shall be reduced by any payments made
under Section 4(b)(i) before the date of the Change in Control; and (y) to the
extent that the Company determines necessary to comply with Section 409A of the
Code, all or a portion of the payments under this Section 5(a)(i)(A) shall be
made on the schedule set forth in Section 4(b)(i) rather than in a lump sum.

 

(B)              The Company shall pay to the Executive in a cash lump sum by
the 60th day after the later of the date of the Change in Control and the Date
of Termination, an amount equal to 12 times the excess of (I) the monthly
premium payable by former employees for continued coverage under COBRA for the
same level of coverage, including dependents, provided to the Executive under
the Company’s group health benefit plans in which the Executive participates
immediately prior to the Date of Termination over (II) the monthly premium paid
by active employees for the same coverage immediately prior to the Notice of
Termination.

 

(ii)           Notwithstanding anything to the contrary in any applicable option
agreement or stock-based award agreement:

 



 5  

 





 

(A)              All stock options and other stock-based awards held by the
Executive that were granted before January 29, 2019 shall immediately accelerate
and become fully exercisable or nonforfeitable as of the effective date of such
Change in Control. If any such award includes a performance-based vesting
condition, vesting shall be based on the greater of assumed target performance
or actual performance measured through the date of the Change in Control; and

 

(B)              All stock options and other stock-based awards held by the
Executive that are granted on or after January 29, 2019, (I) if assumed or
continued by the successor in the Change in Control (as set forth in Section
15.2.1(b) of the Company’s 2017 Omnibus Incentive Plan, or any similar provision
in any predecessor or successor plan), and the Executive incurs a Qualifying
Termination, shall only immediately accelerate and become fully exercisable or
nonforfeitable upon the later of the Date of Termination or the effective date
of the Change in Control, and (II) if not assumed or continued by the successor
in the Change in Control, shall become fully vested and exercisable upon the
effective date of the Change in Control as provided in Section 6(a)(ii)(A). In
that regard, for any such award that includes a performance-based vesting
condition, vesting shall be based on the greater of assumed target performance
or actual performance measured through the date of accelerated vesting.

 

For the avoidance of any doubt, the provisions of this Section 5(a)(ii) shall
supersede the provisions contained in the applicable award agreements, provided
that the provisions of the award agreements will control to the extent such
provisions are more favorable to the Executive.

 

(b)           Section 280G. If any of the payments or benefits received or to be
received by the Executive (including, without limitation, any payment or
benefits received in connection with a Change in Control or the Executive’s
termination of employment, whether pursuant to the terms of this Agreement or
any other plan, arrangement or agreement, or otherwise) (all such payments
collectively referred to herein as the “280G Payments”) constitute “parachute
payments” within the meaning of Section 280G of the Code and would, but for this
Section 6(b), be subject to the excise tax imposed under Section 4999 of the
Code (the “Excise Tax”), then prior to making the 280G Payments, a calculation
shall be made comparing (i) the Net Benefit (as defined below) to the Executive
of the 280G Payments after payment of the Excise Tax to (ii) the Net Benefit to
the Executive if the 280G Payments are limited to the extent necessary to avoid
being subject to the Excise Tax. Only if the amount calculated under (i) above
is less than the amount under (ii) above will the 280G Payments be reduced to
the minimum extent necessary to ensure that no portion of the 280G Payments is
subject to the Excise Tax. “Net Benefit” shall mean the present value of the
280G Payments net of all federal, state, local, and foreign income, employment,
and excise taxes. Any reduction made pursuant to this Section 5(b) shall be made
in a manner determined by the Company that is consistent with the requirements
of Section 409A of the Code.

 

6.            Section 409A.

 

(a)          Anything in this Agreement to the contrary notwithstanding, if at
the time of the Executive’s separation from service within the meaning of
Section 409A of the Code, the Company determines that the Executive is a
“specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code,
then to the extent any payment or benefit that the Executive becomes entitled to
under this Agreement would be considered deferred compensation subject to the 20
percent additional tax imposed pursuant to Section 409A(a) of the Code as a
result of the application of Section 409A(a)(2)(B)(i) of the Code, such payment
shall not be payable and such benefit shall not be provided until the date that
is the earlier of (i) six months and one day after the Executive’s separation
from service, or (ii) the Executive’s death. If any such delayed cash payment is
otherwise payable on an installment basis, the first payment shall include a
catch-up payment covering amounts that would otherwise have been paid during the
six-month period but for the application of this provision, and the balance of
the installments shall be payable in accordance with their original
schedule. Any such delayed cash payment shall earn interest at an annual rate
equal to the applicable federal short-term rate published by the Internal
Revenue Service for the month in which the date of separation from service
occurs, from such date of separation from service until the payment.

 



 6  

 





 

(b)           The parties intend that this Agreement will be administered in
accordance with Section 409A of the Code. To the extent that any provision of
this Agreement is ambiguous as to its compliance with Section 409A of the Code,
the provision shall be read in such a manner so that all payments hereunder
comply with Section 409A of the Code. The parties agree that this Agreement may
be amended, as reasonably requested by either party, and as may be necessary to
fully comply with Section 409A of the Code and all related rules and regulations
in order to preserve the payments and benefits provided hereunder without
additional cost to either party.

 

(c)           The determination of whether and when a separation from service
has occurred shall be made in accordance with the presumptions set forth in
Treasury Regulation Section 1.409A-1(h). To the extent required by Section 409A
of the Code, each reimbursement or in-kind benefit provided under the Agreement
shall be provided in accordance with the following: (i) the amount of expenses
eligible for reimbursement, or in-kind benefits provided, during each calendar
year cannot affect the expenses eligible for reimbursement, or in-kind benefits
to be provided, in any other calendar year, (ii) any reimbursement of an
eligible expense shall be paid to the Executive on or before the last day of the
calendar year following the calendar year in which the expense was incurred, and
(iii) any right to reimbursements or in-kind benefits under the Agreement shall
not be subject to liquidation or exchange for another benefit.

 

(d)           The Company makes no representation or warranty and shall have no
liability to the Executive or any other person if any provisions of this
Agreement are determined to constitute deferred compensation subject to Section
409A of the Code but do not satisfy an exemption from, or the conditions of,
such Section.

 

7.            Confidentiality and Non-Competition Agreement. Nothing in this
Agreement supersedes the terms of the Confidentiality and Non-Competition
Agreement between the Executive and the Company. Any and all obligations of the
Company under this Agreement are contingent upon the Executive’s compliance with
the Executive’s obligations under the Confidentiality and Non-Competition
Agreement.

 

8.            Arbitration of Disputes. Except for any request by the Company or
by the Executive for temporary, preliminary, or permanent injunctive relief from
a court of competent jurisdiction to enforce or enjoin any portion of the
Confidentiality and Non-Competition Agreement (which right shall remain in full
force and effect following the termination of the Executive’s employment with
the Company), in the event of any dispute, controversy, or claim arising out of
or relating to this Agreement, the Executive’s employment with the Company, or
the termination of the Executive’s employment, including but not limited to, any
claims arising out of M.G.L. ch.151B, Title VII of the Civil Rights Act of 1964,
the Americans with Disabilities Act, the Age Discrimination in Employment Act,
the Family and Medical Leave Act, the Small Necessities Leave Act, the
Massachusetts Civil Rights Act (M.G.L. ch. 12), or any other federal, state, or
local statute, regulation, or ordinance that provides protection against
employment discrimination, harassment, or retaliation; any claims under the Fair
Labor Standards Act or M.G.L. ch. 149 or any other federal, state, or local
statute, regulation, or ordinance that provides protection against wage and hour
and/or wage payment violations; any claims under the federal or state equal pay
act; any tort and/or privacy claims, including those under the Massachusetts
Privacy Statute (M.G.L. ch. 214), that dispute, controversy, or claim shall, to
the fullest extent permitted by law, be settled by binding arbitration before an
arbitrator experienced in employment law. Said arbitration will be conducted in
accordance with the Employment Dispute Resolution Rules and Mediation Procedures
of the American Arbitration Association (“AAA”) in Boston, Massachusetts,
including, but not limited to, the rules and procedures applicable to the
selection of arbitrators (or alternatively, in any other forum or in any other
form agreed upon by the parties). In the event that any person or entity other
than the Executive or Anika may be a party with regard to any such controversy
or claim, such controversy or claim shall be submitted to arbitration subject to
such other person or entity’s agreement. Judgment upon the award rendered by the
arbitrator may be entered in any court having jurisdiction thereof. This
provision shall be specifically enforceable. Arbitration as provided in this
section shall be the exclusive, final, and binding remedy for any such dispute
and will be used instead of any court action, which is hereby expressly waived.
The Federal Arbitration Act shall govern the interpretation and enforcement of
such arbitration proceeding. The Executive acknowledges and understands that by
agreeing to arbitrate, the Executive is waiving any right to bring an action
against the Company in a court of law, either state or federal, and the right to
a trial by jury, except as otherwise expressively set forth in this Agreement.

 



 7  

 





 

9.            Consent to Jurisdiction. To the extent that any court action is
permitted consistent with or to enforce Section 7 of this Agreement, the parties
hereby consent to the jurisdiction of the Superior Court of the Commonwealth of
Massachusetts and the United States District Court for the District of
Massachusetts. Accordingly, with respect to any such court action, the Executive
(a) submits to the personal jurisdiction of such courts; (b) consents to service
of process; and (c) waives any other requirement (whether imposed by statute,
rule of court, or otherwise) with respect to personal jurisdiction or service of
process.

 

10.          Integration; Non-Duplication. This Agreement constitutes the entire
agreement between the parties with respect to the subject matter hereof and
supersedes all prior agreements, including any severance provisions under an
offer letter, employment agreement, or other similar agreement. In no event
shall the Executive be eligible for severance benefits under both this Agreement
and any other agreement with the Company or under and statutory requirements
under applicable law.

 

11.          Withholding. All payments made by the Company to the Executive
under this Agreement shall be net of any tax or other amounts required to be
withheld by the Company under applicable law.

 

12.          Successor to Executive. This Agreement shall inure to the benefit
of and be enforceable by the Executive’s personal representatives, executors,
administrators, heirs, distributees, devisees, and legatees. In the event of the
Executive’s death after his termination of employment but prior to the
completion by the Company of all payments due him under this Agreement, the
Company shall continue such payments to the Executive’s beneficiary designated
in writing to the Company prior to his death (or to his estate, if the Executive
fails to make such designation).

 

13.          Enforceability. If any portion or provision of this Agreement
(including, without limitation, any portion or provision of any section of this
Agreement) shall to any extent be declared illegal or unenforceable by a court
of competent jurisdiction, then the remainder of this Agreement, or the
application of such portion or provision in circumstances other than those as to
which it is so declared illegal or unenforceable, shall not be affected thereby,
and each portion and provision of this Agreement shall be valid and enforceable
to the fullest extent permitted by law.

 

14.          Waiver. No waiver of any provision hereof shall be effective unless
made in writing and signed by the waiving party. The failure of any party to
require the performance of any term or obligation of this Agreement, or the
waiver by any party of any breach of this Agreement, shall not prevent any
subsequent enforcement of such term or obligation or be deemed a waiver of any
subsequent breach.

 



 8  

 





 

15.          Notices. Any notices, requests, demands, and other communications
provided for by this Agreement shall be sufficient if in writing and delivered
in person or sent by a nationally recognized overnight courier service or by
registered or certified mail, postage prepaid, return receipt requested, to the
Executive at the last address the Executive has filed in writing with the
Company or, in the case of the Company, at its main offices, attention of the
Board.

 

16.          Amendment. This Agreement may be amended or modified only by a
written instrument signed by the Executive and by a duly authorized
representative of the Company.

 

17.          Governing Law. This is a Massachusetts contract and shall be
construed under and be governed in all respects by the laws of the Commonwealth
of Massachusetts, without giving effect to the conflict of laws principles of
such Commonwealth. With respect to any disputes concerning federal law, such
disputes shall be determined in accordance with the law as it would be
interpreted and applied by the United States Court of Appeals for the First
Circuit.

 

18.          Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be taken to be
an original; but such counterparts shall together constitute one and the same
document.

 

19.          Successor to Company. The Company shall require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business or assets of the Company expressly to
assume and agree to perform this Agreement to the same extent that the Company
would be required to perform it if no succession had taken place. Failure of the
Company to obtain an assumption of this Agreement at or prior to the
effectiveness of any succession shall be a material breach of this Agreement.

 

20.          Gender Neutral. Wherever used herein, a pronoun in the masculine
gender shall be considered as including the feminine gender unless the context
clearly indicates otherwise.

 

21.          At-Will Employment. The Executive acknowledges that the Executive’s
employment remains at-will. Nothing in this Agreement shall be construed
otherwise.

 

In Witness Whereof, the parties hereby execute this Agreement as of the date
first written above.

 



  Anika Therapeutics, Inc.                 By: /s/ Joseph Darling       Name:
Joseph Darling       Title: President and Chief Executive Officer          
Edward S. Ahn, Ph.D.                 /s/ Edward Ahn  



 

 

9



 

 

